Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 12/14/2021, the Examiner acknowledges the following:
Claims 3, 5, 8, 9, 11 and 15 were amended.
A Terminal Disclaimer was filed and the previous Double Patent rejection is withdrawn by the Examiner.
Currently, claims 1 – 21 are pending. Claim 1 was previously canceled by Applicant; therefore, claims 2 – 21 are being examined on the merits.

Information Disclosure Statement
3.	The IDS documents filed on 11/05/2021 are acknowledged. (Note: the IDS documents are identical to one another)

Terminal Disclaimer
4.	A Terminal Disclaimer was filed on 12/14/2021 as to overcome the previous Double Patent rejection of claim 2 – 21 and it was approved on 12/15/2021. Therefore, the previous rejections under non-statutory Double Patent is withdrawn by the Examiner.

Allowable Subject Matter
5.	Claims 2 – 21 (renumbered as 1 – 20) are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,
	An image recording apparatus (Takeyama – US 2012/0189286 A1)  comprising a recording process section recording an image on a recording medium; an output process section outputting the image; and a control section multiplexing information on timing for starting the recording of the image with the image output from the output process section before the recording process section starts recording the image on the recording medium and, further comprising an identification information reading section reading unique identification information set for the recording medium for recording the image, the identification information being read from the recording medium, wherein the control section multiplexes the read identification information with the image output from the output process section. Additionally, the prior art of record teaches a video recording system (Ross – US 2015/0078727 A1 – art from the IDS) comprising a camera; a wireless proximity tag reader; a non-audiovisual sensor; a storage memory;  and control circuitry operable to: receive a plurality of frames of image data from the camera; receive, from the proximity tag reader, a proximity tag identifier identifying a proximity tag associated 
	Even though, the prior art of record teaches some features of the current invention such as: An image recording apparatus comprising a recording process section recording an image on a recording medium; an output process section outputting the image; and a control section multiplexing information on timing for starting the recording of the image with the image output from the output process section before the recording process section starts recording the image on the recording medium and, further comprising an identification information reading section reading unique identification information set for the recording medium for recording the image, the identification information being read from the recording medium (See Takeyama) or a multi-camera system with at least two cameras that may be operated simultaneously for image capturing of an object viewed at different angles, wherein the system includes a proximity tag identifier identifying a proximity tag associated with one of a law-enforcement officer's badge, a law-enforcement vehicle, and a law-enforcement officer's weapon, wherein the proximity tag identifier allows the image data to be associated with the law-enforcement officer or vehicle, wherein the computer is capable of processing images with a time-stamp identifier for each image (See Ross) or a system which acquires a plurality of consecutive frame images generated by a camera; an image signal processor which processes the consecutive frame images acquired by the camera and generates camera shooting information of the consecutive frame images; an application processor which encodes the consecutive frame images into the moving image and stores the moving image with metadata output by the camera and the sensor unit in a moving image shooting mode 
An information processing apparatus, comprising: a communication interface; and processing circuitry configured to: in response to a predetermined trigger signal, send, via the communication interface, a first control signal to a first camera apparatus that captures a first video, and send, via the communication interface, a second control signal to a second camera apparatus that captures a second video, wherein the first control signal causes the first camera apparatus to assign a first unique identifier to a frame of the first video that is recorded in a frame buffer of the first camera apparatus, the second control signal causes the second camera apparatus to assign a second unique identifier to a frame of the second video that is recorded in a frame buffer of the second camera apparatus, the first unique identifier is associated with the second unique identifier, a first assigned frame in the frame buffer of the first camera apparatus corresponds to a timing of reception of the first control signal, and a first assigned frame in the frame buffer of the second camera apparatus corresponds to a timing of reception of the second control sign”. Therefore, as discussed above, claim 2 is allowable over the prior art of record.
	In regards to claim 3 – 8: claim 3 – 8 depend directly to claim 2 and they require all the limitations of claim 2, which are allowable over the prior art. On the other hand, claims 3 – 8 add new limitations to claim 2, which are not taught by the prior are not taught by the prior art either. Therefore, claims 3 – 8 are allowable for the same reasons as claim 2.
Takeyama combined with Ross and Baek fails to explicitly disclose “An information processing apparatus, comprising: a communication interface; and processing circuitry configured to: transmit, via the communication interface, a first unique identifier of a frame of a first video to a first camera apparatus; receive the frame of the first video in response to the transmitted first unique identifier; output the received frame of the first video for display to a user; in response to a predetermined trigger signal, transmit, via the communication interface, a second unique identifier of a frame of a second video to a second camera apparatus, the frame of the second video being recorded in a frame buffer of the second camera apparatus, the second unique identifier being associated with the first unique identifier of the frame of the first video, and 4Application No. 17/241,970 Reply to Office Action of October 4, 2021 output, from the frame buffer of the second camera apparatus, the frame of the second video for display to the user, wherein the frame corresponding to the second unique identifier from the second camera apparatus is a first assigned frame in the frame buffer of the second camera apparatus corresponding to a timing of reception of the predetermined trigger signal”. Therefore, as discussed above, claim 9 is allowable over the prior art of record.
In regards to claims 10 – 11: claims 10 – 11 depend directly to claim 9 and they require all the limitations of claim 9, which are not taught by the prior art of record. Additionally, claims 10 – 11 includes new limitations into claim 9 that are not taught by the prior art either. Therefore, claims 10 – 11 are allowable for the same reasons as claim 9.
	Regarding claim 12: claim 12 pertains to a non-transitory medium storing instructions, which when executed by a computer in an information processing apparatus cause the computer to perform a method of controlling cameras to assign unique identifiers to frames of captured video, the method comprising the same limitations as in claim 2 and which are allowable over the prior art of record. Therefore, claim 12 is allowable for the same reasons as claim 2.

	Regarding claim 19: claim 19 pertains to a non-transitory readable medium which when executed by a computer cause the computer to perform a method of playing back video recorded a plurality of cameras, the method comprising the same limitations as claim 9 and which are allowable over the prior art of record. Therefore, claim 19 is allowable for the same reasons as claim 9.
	In regards to claim 21: claim 21 depend directly to claim 19 and it requires all the limitations as in claim 19, which are allowable over the prior art. Therefore, claim 21 is allowable for the same reasons as claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. S. Ross et al., US 9,159,371 B2 – it teaches a video recording system comprising: a camera; a wireless proximity tag reader; a non-audiovisual sensor;  a storage memory;  and control circuitry operable to: receive a plurality of frames of image data from the 
2. W. Baek et al., US 9,167,164 B2 – it teaches a moving image shooting and playback apparatus, the apparatus comprising: a camera which acquires a plurality of consecutive frame images; an image signal processor which processes the consecutive frame images acquired by the camera and generates camera shooting information of the consecutive frame images; a sensor unit which comprises at least one sensor; an application processor configured to: encode the consecutive frame images into the moving image; store metadata items being output by the camera and the sensor unit in a moving image shooting mode by comparing a first metadata of a first image and a second metadata of a second image to detect a difference, and if the second metadata is different than the 

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697